Name: 90/622/EEC: Council Decision of 12 November 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol setting out, for the period 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-11-30

 Avis juridique important|31990D062290/622/EEC: Council Decision of 12 November 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol setting out, for the period 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania Official Journal L 334 , 30/11/1990 P. 0009COUNCIL DECISION of 12 November 1990 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (90/622/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (1), Having regard to the proposal from the Commission, Whereas, before the end of the period of validity of the current Protocol, negotiations have been held between the Community and the Islamic Republic of Mauritania, in accordance with the second paragraph of Article 13 of the abovementioned Agreement, to determine the amendments or additions to be introduced into the Annex to the Agreement and into the Protocol at the end of the period of application of the Protocol; Whereas the two Parties agreed to extend the said Protocol on a temporary basis between 1 and 31 July 1990 pending the outcome of the said negotiations; Whereas, as a result of these negotiations, a new Protocol was initialled on 31 July 1990; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of Mauritania; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the case in point calls for the said procedures to be determined; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol in force; whereas this Agreement should be approved, pending a final decision taken under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision. Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, in so far as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base`) in the Canary Islands, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products` and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (1). Article 3 The president of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 12 November 1990. For the Council The President G. DE MICHELS (1) OJ No L 388, 31. 12. 1987, p. 1. (1) OJ No L 114, 2. 5. 1988, p. 1.